United States Court of Appeals
                                                                      Fifth Circuit
                                                                   F I L E D
                      UNITED STATES COURT OF APPEALS
                               FIFTH CIRCUIT                        April 25, 2006

                                                               Charles R. Fulbruge III
                                                                       Clerk
                               No. 04-40464
                             Summary Calendar


                              WARDELL MOORE,

                                                   Petitioner-Appellant,

                                  versus

                          DOUG DRETKE, DIRECTOR,
                  TEXAS DEPARTMENT OF CRIMINAL JUSTICE,
                    CORRECTIONAL INSTITUTIONS DIVISION,

                                                    Respondent-Appellee.


              Appeal from the United States District Court
                   for the Southern District of Texas
                              (6:03-CV-27)


Before BARKSDALE, STEWART, and CLEMENT, Circuit Judges.

PER CURIAM:*

      Wardell Moore appeals, pro se, the dismissal of his successive

28   U.S.C.   §   2254   application,   which   challenged   his    sentence

following his conviction for aggravated assault with a deadly

weapon.   The district court ruled the application was moot due to

Moore’s release from prison. Moore contends his claim is not moot.

The respondent claims the district court lacked jurisdiction to

consider Moore’s successive application.


      *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
       Moore’s first § 2254 application was denied in October 2001.

Moore    v.   Vandel,     No.    H-99-3739       (S.D.   Tex.    30   Oct.    2001)

(unpublished).          The     district       court   could    consider     Moore’s

successive petition only if he had obtained an order from this

court authorizing the district court to do so.                     See 28 U.S.C.

§ 2244(b)(3); United States v. Key, 205 F.3d 773, 774 (5th Cir.

2000).     Because Moore did not do so, the district court lacked

jurisdiction to consider the successive petition. Key, 205 F.3d at

774.     Consequently, we vacate the judgment of the district court

and remand this matter with instructions to dismiss for lack of

jurisdiction. See Crone v. Cockrell, 324 F.3d 833, 838 (5th Cir.),

cert. denied, 540 U.S. 910 (2003).

                                                 JUDGMENT VACATED; REMANDED




                                           2